McEWEN, President Judge,
dissenting:
While I am hesitant to differ with so astute a jurisprudential analysis as provided by the author of the majority view, a recitation of the dollar amount of the specific items of damages awarded by the jury compels me to the conclusion that the verdict was a compromise verdict. Interrogatory #3 of the verdict slip inquired: “'What is the total dollar amount of your verdict?”, and the jury responded:
Scott Mendralla’s
A. Past medical expenses $ 58,079.17
B. Past lost wages $ 8,109.70
C. Past pain and suffering $ 2,000,00
D. Future pain and suffering $ 2,000.00
E. Disfigurement $ 4,911.13
F. Future medical expenses $ 50,000.00
Laura Mendralla’s
A Loss of consortium $ -0~
TOTAL .$125,000.00
The award of a figure for future medical expenses which so nearly mirrors the figure for actual medical expenses, in view of the ever so minimal awards for past and future pain and suffering, and in the light of no possible evidentiary basis for such an award, convinces me that the jury verdict was the result of a compromise.
Moreover, certain conclusions follow upon my study of this appeal:
The need for future medical attention of the severe and painful injuries of Scott Mendralla was evident from the testimony of Mr. Mendralla as well as his physicians. There was no testimony as to reasonable costs of such future medical procedures and treatment.
The claim for future medical expenses should not have been submitted to this jury and it was error to do so.
The error was certainly not viewed as harmless prior to the verdict because it exposed appellee to a category of damages which the evidence had not made viable. Nor can the error be viewed as harmless subsequent to the verdict since the trial court — and now this Court — in an effort to adjust the error, has erased 40% of the total award.
Thus, I am unable to agree that adjustment of the error should be restricted to erasing the amount awarded for future medical expenses only and I would, instead, award a new trial upon all issues. While it can be quite persuasively argued that a new trial should be restricted to the issue of damages since a jury has already considered and decided the issue of liability — a conclusion which has survived the scrutiny of both the trial court and this court — such a restricted retrial would be unfair to appellee because it was appellant who triggered the trial error by an insistence that the trial court permit the jury to award a sum for future medical expenses even though appellant had failed to present evidence of such expenses.
DEL SOLE, J., joins in this dissenting statement.